281 S.W.3d 925 (2009)
STATE of Missouri, Respondent,
v.
Jose A. LUGOSCAMPOS, Appellant.
No. ED 91240.
Missouri Court of Appeals, Eastern District, Division Two.
April 28, 2009.
Alexandra Johnson, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Daniel N. McPherson, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Jose Lugoscampos appeals the judgment entered upon a jury verdict convicting him of second-degree domestic assault, Section 565.073 RSMo 2000, and third-degree domestic assault, Section 565.074 RSMo 2000. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).